Citation Nr: 0801328	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for reactive airway 
disease, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977 and also from April 1978 to May 1995.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2005, this claim was remanded by the Board for 
additional development.  The claim was returned to the Board 
and then in May 2007 this issue was again remanded for 
additional development.  Substantial compliance having been 
completed the claim has been returned to the Board for 
further appellate review.

In its May 2007 decision, the Board referred to the RO a 
claim for entitlement to a total rating for compensation 
based upon individual unemployability (TDIU).  After a review 
of the claims folder, it does not appear that any action has 
been taken on this claim.  A claim for entitlement to TDIU is 
again referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Reactive airway disease is manifested by FEV-1 or FEV-
1/FVC of greater than 70 percent and no daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
reactive airway disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code (DC) 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2005 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

Although the notice letter was not sent not before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided, when it issued a 
supplemental statement of the case in September 2006.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The July 2005 notification letter did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard, 4 Vet. 
App. 384.  The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  A VA 
examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that restrictive airway disease is worse 
than currently evaluated.  He states that he cannot run, 
carry heavy loads, or push a lawn mower.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's disability is evaluated under Diagnostic Code 
6602, which addresses bronchia asthma.  Under that diagnostic 
code, when forced expiratory volume after 1 second (FEV-1) is 
71 to 80 percent of predicted, or; FEV-1/FVC (forced vital 
capacity) is 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy, a 10 percent evaluation is 
warranted.  See 38 C.F.R. § 4.97, DC 6602.  When FEV-1 is 56 
to 70 percent of predicted or; FEV-1/FVC is 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication, a 30 percent 
evaluation is warranted.  Id.  When FEV-1 is 40 to 55 percent 
of predicted or; FEV-1/FVC is 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation is warranted.  Id.  When the FEV-1 is 
less than 40 percent predicted, or FEV-1/FVC is less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications a 100 percent evaluation is 
warranted.  Id.

The Board notes that the supplementary information published 
with promulgation of the rating criteria indicates that post-
bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodilation).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that the veteran warrants an evaluation in excess of 
10 percent for reactive airway disease.  

The veteran was afforded a VA examination in December 2001.  
At this examination he complained of shortness of breath on 
exertion, which was relieved with albuterol inhaler.  
Laboratory data reportedly showed that the veteran had 
pulmonary function tests which showed that FEV-1 was 
76 percent of predicted and that FEV-1/FVC was approximately 
92 percent.  The lung flow volume loop was reportedly 
consistent with very mild chronic obstructive pulmonary 
disease.  The examiner's impression was that the veteran had 
a history of shortness of breath which was possibly secondary 
to very mild chronic obstructive pulmonary disease.   VA 
treatment records show an ongoing diagnosis of restrictive 
airway disease.  

The veteran was afforded another VA examination in February 
2006.  At this examination he reported that he could not run 
anymore due to his breathing problem.  The examiner noted 
that the veteran did not have any wheezing at the present 
time, and that the veteran never used a nebulizer machine at 
home or in a clinic.  The diagnosis was mild chronic 
obstructive airway disease, which was evidenced by the 
results of his pulmonary function tests.  The February 2006 
VA pulmonary function test showed that FEV-1 was 81 percent 
of predicted and that FEV-1/FVC was approximately 94 percent.  
A note on that report states the veteran had normal 
spirometry, and that there was no significant change with 
bronchodilators.  

The competent medical evidence of record shows that reactive 
airway disease is manifested by FEV-1 and FEV-1/FVC of 
greater than 70 percent.  Such values would not provide any 
more than a 10 percent evaluation under DC 6602.  See 
38 C.F.R. § 4.97, DC 6602.    

The Board is aware that a March 2001 VA treatment note states 
that a medical professional stressed to the veteran the 
importance of regular use of triamcinolone (a corticosteroid) 
and as needed use of albuterol.  Subsequent treatment reports 
do not list triamcinolone as one of the veteran's ongoing 
medications.  A February 2003 VA treatment report also showed 
that the veteran was prescribed flunisolide (a corticosteroid 
that also has an anti-inflammatory action) to be used twice 
daily.  It is unclear if this was prescribed for reactive 
airway disease, as opposed to another condition such as the 
sinus problems the veteran was complaining of at the time.  
While the use of albuterol for reactive airway disease was 
noted at the veteran's February 2006 VA examination, there 
was no similar note regarding the use of flunisolide, or any 
other daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  Looking at the 
competent medical evidence of record over time, daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication is not shown.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for reactive airway disease, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds 
no basis upon which to predicate assignment of "staged" 
ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for reactive 
airway disease are clearly contemplated in the Schedule and 
that the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an increased rating for reactive airway 
disease, currently evaluated as 10 percent disabling is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


